          Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

----------------------------------------X

MICHELLE SHULTZ, individually                                  No.: 4:20-cv-4375-HSG
and on behalf of others similarly situated,

                         Plaintiff,

           -against-

TTAC PUBLISHING, LLC,

               Defendant.
----------------------------------------X
                   DECLARATION OF TY BOLLINGER

I, Ty Bollinger, being duly sworn, do hereby declare as follows:

          1.     I am over the age of 18 and have personal knowledge of all facts set forth in this

declaration.

          2.     I make this declaration based on my own personal knowledge obtained through the

course of my employment as Chief Financial Officer for TTAC Publishing, LLC (“TTAC”).

          3.     I am familiar with the allegations and the claims asserted by plaintiff, Michelle

Shultz, and have conducted an investigation into the facts and circumstances giving rise to her

claims.

          4.     TTAC is a limited liability company organized pursuant to the laws of the State of

Nevada.        It has its principal place of business at 166 DOGWOOD SPRINGS DR

PORTLAND, TN 37148-5912 USA.

          5.     As part of TTAC’s ordinary business operations, it operates a website,

https://thetruthaboutcancer.com/, through which TTAC offers certain products including, but not

limited to documentaries and docu-series, for purchase by consumers. The checkout page that all
        Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 2 of 6




consumers are directed to in order to complete his/her purchase is the same regardless of which

product(s) s/he selects. An HTML representation of the checkout page is depicted as follows:
        Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 3 of 6




       6.      TTAC did not send Ms. Shultz the text messages of which complains, nor did it

send any text messages to any of the class members that she seeks to represent in this case. It is

TTAC’s understanding, however, that the receipt of any text messages by Ms. Shultz and these

potential class members resulted from their respective completed purchases on TTAC’s website,

after they provided their telephone numbers and agreed to the website terms and conditions in a

process detailed for Ms. Shultz’s purchasing experience, below.

       7.      On April 13, 2018, Michelle Shultz purchased one of TTAC’s documentary films,

The Truth About Pet Cancer, through TTAC’s website.

       8.      To complete her purchase, Ms. Shultz provided the following personally

identifying information on the website’s checkout page:

               First Name:            Michelle

               Last Name:             Shultz

               Address:               7172 Regional St
                                      Dubin, California 94568

               Email Address:         michelle.t.shultz@gmail.com

               Phone Number:          (925) 351-XXXX

       9.      In connection with completing the checkout process, TTAC provided Plaintiff with

access to the website’s terms and condition through a hyperlink as part of the disclaimer that reads

“I agree to the terms and conditions” and which is conspicuously located directly above the

“COMPLETE PURCHASE” button that a user clicks to finalize his/her purchase. A regenerated

HTML representation of the portion of the checkout page containing the agreement to the

website’s terms and conditions, with a hyperlink to those terms and conditions, appears below:
           Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 4 of 6




       10.      The dispute resolution provision of the terms and conditions provides, inter alia, as

follows:

             As each country has laws that may differ from those of Tennessee, by accessing
             our website, you agree that the statutes and laws of Tennessee, without regard
             to the conflict of laws and the United Nations Convention on the International
             Sales of Goods, will apply to all matters relating to the use of this website and
             the purchase of any products or services through this site. While we will make
             reasonable efforts to resolve any disagreements you may have with Company,
             if these efforts fail you agree that all claims, disputes or controversies against
             Company arising out of this User Agreement, or the purchase of any products
             or services (“Claims”) are subject to fixed and binding arbitration (except for
             matters that may be taken to small claims court), no matter what legal theory
             they are based on or what remedy (damages, or injunctive or declaratory relief)
             they seek. This includes Claims based on contract, tort (including intentional
             tort) fraud, agency, your or our negligence, statutory or regulatory provisions,
             or any other sources of law; Claims made as counterclaims, cross-claims, third-
             party claims, interpleaders or otherwise; and Claims made independently or
             with other claims. The party filing an arbitration must submit Claims to the
             American Arbitration Association and follow its rules and procedures for
             initiating and pursuing an arbitration. Any arbitration hearing that you attend
             will be held at a place chosen by the American Arbitration Association in the
             same city as the U.S. District Court closest to your then current residential
             address, or at some other place to which you and Company agree in writing,
             and the arbitrator shall apply Tennessee [sic] law consistent with the Federal
             Arbitration Act. You shall not be entitled to join or consolidate Claims in
             arbitration by or against other users or to arbitrate any Claim as a representative
             or member of a class or in a private attorney general capacity.
        Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 5 of 6




       11.     The dispute resolution provision also includes a shortened statute of limitations in

which to bring claims against TTAC as follows:

             Any claim you have must be commenced within one (1) year after the date the
             Claim arises.

       12.     A true and accurate copy of the arbitration agreement in effect when Plaintiff

completed her purchase on the website is attached as Exhibit 1. The terms and conditions have

not substantively changed in the time since Plaintiff completed her purchase

       13.     The terms and conditions also contain a section titled “Class Action Waiver,” which

provides as follows:

             A YOU AGREE THAT, BY ENTERING INTO THIS USER AGREEMENT,
             YOU AND COMPANY ARE EACH WAIVING THE RIGHT TO A TRIAL
             BY JURY OR TO PARTICIPATE IN A CLASS ACTION, COLLECTIVE
             ACTION, PRIVATE ATTORNEY GENERAL ACTION, OR OTHER
             REPRESENTATIVE PROCEEDING OF ANY KIND. CLAIMS AND
             REMEDIES SOUGHT AS PART OF A CLASS ACTION, PRIVATE
             ATTORNEY GENERAL OR OTHER REPRESENTATIVE ACTION ARE
             SUBJECT TO ARBITRATION ONLY ON AN INDIVIDUAL (NON-
             CLASS, NON-REPRESENTATIVE) BASIS, AND THE ARBITRATOR
             MAY AWARD RELIEF ONLY ON AN INDIVIDUAL (NON-CLASS,
             NON-REPRESENATIVE) BASIS.


       14.     A true and accurate of the class action waiver provision in effect when Plaintiff

completed her purchase on the website is attached as Exhibit 2. The terms and conditions have

not substantively changed in the time since Plaintiff completed her purchase.

       15.     Ms. Shultz indicated her agreement to the terms and conditions by clicking the

“Complete Purchase” button.

       16.     Like Ms. Shultz, all consumers who make purchases on TTAC’s website agree to

the website terms and conditions, including the arbitration agreement, the class action waiver

clause, and the shortened statute of limitations.
Case 4:20-cv-04375-HSG Document 14-1 Filed 08/21/20 Page 6 of 6
